                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

SHERI L. KANIEWSKI,
   Plaintiff,

vs.                                                CIVIL ACTION NO. 1:19-cv-00132-JMV

ANDREW SAUL,
Commissioner of Social Security,
   Defendant.




                                    FINAL JUDGMENT

       Consistent with the Order [17] granting Defendant’s motion for remand of this case,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this case is

REVERSED and REMANDED for further action by the Commissioner pursuant to the fourth

sentence of 42 U.S.C. § 405(g).

       This, the 30th day of December, 2019.


                                           /s/ Jane M. Virden
                                           UNITED STATES MAGISTRATE JUDGE
